Title: From James Madison to Samuel W. Dana, 19 January 1805
From: Madison, James
To: Dana, Samuel W.


Sir.
Department of State, January 19, 1805.
I have had the honor to receive your letter of the 15th. instant, with the petition of Ann B. West. By the act of Congress of the 13th. of May 1800, provision was made for paten[t]ing lands upon warrants issued to the Virginia line on continental establishment, in virtue of resolutions of the Legislature of that state, provided that the whole quantity of land for which patents should issue, should not exceed Sixty thousand acres, and that the surveys for the same should be completed, and deposited in the office of the Secretary of War on or before the first day of Decr. 1803. It is however stated at that office that the quantity of 60,000 acres, limited as above, was absorbed by survey’s deposited therein several months before the other limitation was expired. As therefore the two surveys which accompany the petition appear to have been completed within a reasonable time after the passing of the act of limitation; as it is moreover stated by the petition that application was made at the War Office to deposit the surveys some months before the expiration of the limitation as to time (tho’ this was after the limitation as to quantity excluded them) and especially as it is suggested on the part of the claimant that he was a minor whilst the act of limitation was operating upon the claim, the Committee may perhaps view this case as a peculiar one entitled to special relief. The general considerations above contained, and the additional fact that many surveys are stated by the War office to be excluded, which were exhibited there before the first of Decr. 1803, may in like manner assist them in judging how far the provision to be made, ought to reach any other cases. I am &c.
James Madison.
